148 A.2d 577 (1959)
CAPITAL TRANSIT COMPANY, a corporation, Appellant,
v.
Marion BEASLEY, Appellee.
No. 2290.
Municipal Court of Appeals for the District of Columbia.
Argued November 24, 1958.
Decided February 24, 1959.
William T. Clague, Washington, D. C., with whom Swingle & Swingle, Washington, D. C., were on the brief, for appellant.
A. Arvin Lynn, Washington, D. C., with whom Samuel A. Friedman, Washington, D. C., was on the brief, for appellee.
Before ROVER, Chief Judge, and HOOD and QUINN, Associate Judges.
HOOD, Associate Judge.
Appellee, while a passenger in one of appellant's streetcars, fell and was injured. She brought this action alleging that her fall was caused by the negligent operation of the streetcar. A jury returned a verdict in her favor and the only question on this appeal is whether her evidence warranted submission of the case to the jury.
Appellee testified that as she proceeded to the rear of the car, it was swaying from side to side, that the sway became more accentuated, and then there was an increase in the speed of the car which resulted in a "heavy rock and roll" which prevented her "from keeping herself up," that near the center of the car she reached for a rod to keep from falling and as she "grabbed it" the movement of the car "twisted" her around and she fell into the exit pit head-first. Another passenger who entered the car just behind appellee testified that when the car started it began to sway and then to "jerk" so that she "steadied" herself by holding on to the fare box. She stated that the car was going "faster than usual" and rocking so that she almost lost her balance.
In our opinion this evidence clearly warranted submission of the case to the jury. Appellant relies on Wiggins v. Capital Transit Co., D.C.Mun.App., 122 A.2d 117, 57 A.L.R.2d 1, where we upheld a directed *578 verdict against a passenger whose only evidence of negligence was her own testimony that the bus "started suddenly" and that of another passenger that it started with "a little jerk." Factual dissimilarity plainly distinguishes the Wiggins case from the present one.
Affirmed.